
	

116 SRES 290 ATS: Celebrating 50 years of environmental progress in the Cuyahoga River Valley and Lake Erie.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 290
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2019
			Mr. Brown (for himself and Mr. Portman) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating 50 years of environmental progress in the Cuyahoga River Valley and Lake Erie.
	
	
 Whereas the Cuyahoga River is a 100-mile-long river in the State of Ohio that flows into Lake Erie; Whereas the word Cuyahoga is a combination of the names given to the river by native peoples in the region and is translated to mean Crooked River;
 Whereas, after generations of neglect, a lack of clean-water protections, and decades of industrial pollution in the Cuyahoga River Valley, a 1968 report by the former Federal Water Pollution Control Administration found that the lower portion of the Cuyahoga River had no visible life;
 Whereas oil-laden debris and pollution on the Cuyahoga River caught fire 13 times between 1868 and 1969, inspiring the ignominious nickname the burning river;
 Whereas on June 22, 1969, sparks from a railroad car passing over the Cuyahoga River on a bridge ignited debris below, starting what would be the last fire on the river;
 Whereas a Time Magazine article on the 1969 fire alerted the public to the extent of industrial pollution in the Cuyahoga River Valley;
 Whereas Carl B. Stokes, then mayor of Cleveland, Ohio, testified before Congress and called for Federal legislation to address pollution;
 Whereas, according to the Environmental Protection Agency, the 1969 fire mobilized public concern across the United States, resulting in—
 (1)the enactment of the Federal Water Pollution Control Act (commonly known as the  Clean Water Act) (33 U.S.C. 1251 et seq.);
 (2)the Agreement on Great Lakes Water Quality, signed at Ottawa April 15, 1972 (23 UST 301; TIAS 7312), between the United States and Canada;
 (3)the Agreement on Great Lakes Water Quality, 1978, signed at Ottawa November 22, 1978 (30 UST 1383; TIAS 9257), between the United States and Canada (commonly referred to as the Great Lakes Water Quality Agreement);
 (4)the establishment of the Environmental Protection Agency; and (5)the establishment of the Ohio Environmental Protection Agency;
 Whereas, according to the National Park Service, the 1969 fire on the Cuyahoga River helped inspire the first Earth Day in 1970;
 Whereas passage of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) spurred the city of Cleveland, the State of Ohio, and a multitude of public and private partners to improve the water quality in the Cuyahoga River Valley;
 Whereas public concern about pollution in the Cuyahoga River Valley and the resulting fires supported efforts led by Representatives Ralph S. Regula and John F. Seiberling to create the Cuyahoga Valley National Recreation Area in 1974, which later became the Cuyahoga Valley National Park;
 Whereas the Cuyahoga River is now home to more than 60 species of fish; Whereas the industrial river valley in downtown Cleveland, Ohio, known as the Flats, has been transformed into a center for recreation and entertainment;
 Whereas the Cuyahoga River transports millions of tons of material to and from local industries, supporting 15,000 direct, indirect, and induced jobs and producing $1,700,000,000 in economic activity;
 Whereas recreational opportunities are available in— (1)the Cuyahoga Valley National Park;
 (2)State and county parks; and (3)the Ohio & Erie Canal National Heritage Canalway;
 Whereas the National Park Service and the community partners of the National Park Service created the Cuyahoga River Water Trail along the entire length of the Cuyahoga River to increase public access, tourism, and economic development; and
 Whereas the rebirth of the Cuyahoga River is a symbol of the importance of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and other landmark environmental laws that ensure clean water and protect the natural resources of the United States: Now, therefore, be it
		
	
 That the Senate— (1)celebrates 50 years of environmental progress in the Cuyahoga River Valley and Lake Erie;
 (2)offers continued support for the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and the Clean Air Act (42 U.S.C. 7401 et seq.);
 (3)recognizes the transformation of the Cuyahoga River and the Great Lakes Basin as a model for environmental restoration;
 (4)recognizes the economic benefit of the Cuyahoga River for recreation, tourism, commercial shipping, and job growth; and
 (5)commits to continued progress in improving ecosystem health, drinking water quality, and wastewater infrastructure in the Great Lakes Basin.
			
